Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on August 15, 2022 is acknowledged.  Claims 1-15 are pending in the instant application.

Election/Restrictions
Applicant elected with traverse SEQ ID NO:1 from List I and FAB subtype M4 from List II in the response filed August, 15 2022.    
The restriction is deemed proper and made final in this office action.  Claims 1-15 are examined on the merits of this office action. 

Claim Objection
Claim 5 is objected to for the following informality: the limitation “Fe region” inline 2 should be replaced with -Fc region”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  


Scope of the claims
Claim 1 claims “A method for treating acute myeloid leukemia (AML) in a subject in need thereof, said method comprising administering a therapeutically effective amount of an arginine-depleting agent to the subject, wherein the AML is of the French-American- British (FAB) subtype MO (undifferentiated acute myeloblastic leukemia), M2 (acute myeloblastic leukemia with maturation), M4 (acute myeloblastic leukemia with maturation), M4 eos (acute myelomonocytic leukemia with eosinophilia), M5 (acute monocytic leukemia), M6 (acute erythroid leukemia) or M7 (acute megakaryoblastic leukemia)”.  Claim 2 claims arginine catabolic enzyme, arginase protein, arginase deiminase protein, arginine decarboxylase protein and claim 3 claims arginase polypeptide, arginine deiminase polypeptide and arginine decarboxylase polypeptide.  Claim 7 claims wherien the agent is a peptide having at least 95% sequence identity to SEQ ID NO:1.  Applicant’s specification states “The arginine depleting agent can be any arginine depleting agent known in the art that is capable of reducing plasma and/or cellular levels of arginine in a subject. The arginine depleting agent can be a small molecule or protein” (See paragraph 0065).  In particular, Applicant’s specification states “The arginase polypeptide can comprise a full length arginase polypeptide or a functional fragment and/or variant thereof” (see paragraph 0072).     Applicants specification does not provide guidance with regards to functional fragments or variants thereof.  Regarding instant SEQ ID NO:1, Applicant’s specification further states “ In some embodiments of the invention, the arginine-depleting agent comprises or consists of an amino acid sequence having at least 75%, 80%, 85%, 87%, 89%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or 100% sequence identity to SEQ ID NO: 1. In further embodiments, the arginine-depleting agent comprises or consists of an amino acid sequence having at least 95%, 96%, 97%, 98% 99% or 100% sequence identity to SEQ ID NO: 1. In still further embodiments, the arginine-depleting agent comprises or consists of an amino acid sequence as defined in SEQ ID NO: 1” (see paragraph 0082). The possibilities are vast for an arginine depleting agent and peptides/proteins/fragments of arginase, deiminase and decarboxylase given the definitions in the specification.  Furthermore, it is unclear what SEQ ID NO:1 actually is as this is not described in the specification.  Based on the Blast search, it appears to comprise arginine Deiminase, however, it is a chimeric protein of some sort wherein the Deiminase if fused to another protein (Protein G).  However, SEQ ID NO:1 is not described in the specification.  A peptide having at least 95% sequence identity to SEQ ID NO:1 can have up to 24 amino acids different from the parent SEQ ID NO:1.  A peptide having 75% identity can have up to 117 amino acids different.  There is no guidance to what SEQ ID NO:1 actually is let alone what amino acids are required for the desired function of depleting arginine and treating AML.  
 The functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the enormous number of peptide sequences/peptides/small molecules  that satisfies the structural limitations of the claim also can be used to deplete arginine and treat the disorders listed in instant claim 1.

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
Applicants reduce to practice the following: NEI-01 (recombinant albumin binding arginine deiminase) was used in a range of cancer cell lines (see Example 1).   It is unclear if NEI-01 is SEQ ID NO:1. Nevertheless, the albumin binding arginine deiminase (NEI-01) was used in FAB AML M4 model (see Example 4); FAB AML M0  model (see Example 5), FAB AML M2 model (see Example 6); FAB AML M5 model (see Example 7); and FAB AML M7 model (Examples 8-9).  Importantly, only NEI-01 (albumin binding arginine deiminase) was reduced to practice.  Applicants did not use any other arginine depleting agent for treatment of FAB AML or any variants, fragments of SEQ ID NO:1.
Taken together, Applicants have shown that with specific arginine depleting agents, such as NEI-01 AML FAB can be treated.
 There are no examples of variants or fragments of arginase or small molecules other than NEI-01.  Thus, the examples provided are not reflective of the full scope of the genus. Moreover, the specification does not describe what amino acids are needed peptides to maintain proper structure/function of the claimed invention.  
	 Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.


Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
As stated above, Applicants reduce to practice albumin binding arginine deiminase.

ii. Partial structure: 
There is no description regarding what structure is required of the functional variants/derivatives/small molecules that retain the ability to deplete arginine and treat AML FAB subtypes.
Although one of ordinary skill in the art could determine if a given amino acid sequence meets the structural requirements of the genus, given the breadth of the genus and the number of possible peptides/fragments/derivatives and small molecules encompassed by the claim, it would not be possible to determine from the sequence alone or structure alone if the compound can deplete arginine in a way that is effective to treat AML FAB subtypes.

iii. Physical and/or chemical properties: 
The data do not suggest the physical basis for the claimed activity and therefore do not describe which substitutions, deletions or additions could be made while preserving the function of SEQ ID NO:1 or, deiminase, arginase and decarboxylase proteins. Understanding the physical basis for the claimed activity is critical to determining which of the sequences that meet the structural requirements of the genus also meet the functional requirements of the genus.  

iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  It is unclear what the role of the specific amino acids of arginase, deiminase , SEQ ID NO:1 or decarboxylase is and how changing the structure can alter the function.  As a result, it is impossible to predict, based on the specification alone, how changing any amino acid position of the protein will affect the ability of the polypeptide to retain the desired activity of treating AML.
	
v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins are well-known in the art.  Where the specification fails to provide description is in the structure of the protein to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless proteins/peptides/agents that meet the structural requirements of the claims would also have the activity needed to deplete arginine and treat AML FAB subtypes.
Thus, it is not possible for one of ordinary skill in the art to distinguish based on sequence alone which functional fragments, fragments and variants will retain the desired activity.

Conclusion

In conclusion, human arginase satisfies the written description requirements of 35 U.S.C. 112, first paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (Scientific Reports, 7:11253, published 2017).
Tsai  discloses a method of treating patients with AML comprising administering pegylated ADI (Arginine Deiminase, an arginine depleting agent) (see abstract, lines 1-5).  Regarding claims 1 and 9, Tsai teaches wherein the subject has AML Fab subtype M7, M2 and M4 (see Supplementary Table 1, Cases 1, 2, 6 and 9).  Regarding claims 2-4, Tsai teaches a synthetic arginine depleting agent comprising arginine deiminase (pegylated arginine deiminase).  Regarding claim 5, Tsai teaches wherein the arginine depleting agent comprises PEG (pegylated ADI).  Regarding claim 13, Tsai teaches intramuscular administration (see page 8, “treatment and evaluation”).  Regarding claim 12, AML as taught by Tsai is auxotrophic for arginine due to the ASS deficiency and thus arginine deprivation is beneficial in killing the cancer cells (see page 2, lines 1-5).  Regarding claim 15, Tsai discloses treatment of human patients (see abstract, Table 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (Scientific Reports, 7:11253, published 2017) in view of Dhankhar (EXPERT OPINION ON THERAPEUTIC PATENTS, 2018, VOL. 28, NO. 8, 603–614 and Wong (US20160115468).
Tsai  teaches a method of treating patients with AML comprising administering pegylated ADI (Arginine Deiminase, an arginine depleting agent) (see abstract, lines 1-5).  Regarding claims 1 and 9, Tsai teaches wherein the subject has AML Fab subtype M7, M2 and M4 (see Supplementary Table 1, Cases 1, 2, 6 and 9).  Regarding claims 2-4, Tsai teaches a synthetic arginine depleting agent comprising arginine deiminase (pegylated arginine deiminase).  Regarding claim 5, Tsai teaches wherein the arginine depleting agent comprises PEG (pegylated ADI).  Regarding claim 13, Tsai teaches intramuscular administration (see page 8, “treatment and evaluation”).  Regarding claim 12, AML as taught by Tsai is auxotrophic for arginine due to the ASS deficiency and thus arginine deprivation is beneficial in killing the cancer cells (see page 2, lines 1-5).  Regarding claim 15, Tsai discloses treatment of human patients (see abstract, Table 1).
Tsai is silent to intravenous administration and fusion to an albumin binding domain and instant SEQ ID NO:1 or peptide having at least 95% thereof.  
However, Dhankhar teaches administering arginine depleting agents such as ADI-PEG20 via intramuscular, intravenous, intraperitoneal, extracorporeal, nasal and oral (see section 3.3, end of first paragraph,) and the most common being intramuscular and intravenous (section 3.4 first paragraph).
The peptide of SEQ ID NO:1 is an albumin binding domain linked to arginine deiminase.  
Dhankhar additionally teaches “a unique strategy to improve ADI was patented by Vision Holdings Ltd. Honk Kong.  In this strategy, an albumin-binding ADI fusion protein is formed by combining the ADI having an N-terminal cysteine residue with a reactive thioester at C-terminus of the albumin-binding domain so that the ADI and the albumin-binding domain are linked by a covalent bond. This genetically modified enzyme is not immunogenic and has greater activity and longer half-life as compared to native ADI. In comparison to the PEGylated ADI, the production of this fusion protein is cheaper (see section 3.2.1, paragraph 0004).
Wong teaches arginine deiminase fused to an albumin binding domain for treatment of cancer cells and arginine depletion.  Wong teaches His-ABD-polyN-ADI (SEQ ID NO:40) which is identical to instant SEQ ID NO:1 except that SEQ ID NO:40 has an addition histidine tag fused to the ABD via a linker (HHHHHHDEAVDANS).  The fusion peptide of Wong meets the limitations of the arginine depleting agent comprising an amino acid sequence having at least 95% sequence identity to SEQ ID NO:1 as found in instant claims 7 and 10.  Wong teaches that the fusion protein has high activity with longer half life for efficient depletion of arginine in cancer cells.
It would have been obvious to try intravenous administration of the ADI-PEG20 in the method of Tsai.  
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The “problem” facing those in the art was to determine route of administration should be used, and there were a limited number of methodologies available to do so, for example known routes of administration of ADI-PEG20 for treatment of AML include intravenous and intramuscular. The skilled artisan would have had reason to try these methodologies with the reasonable expectation that at least one would be successful.  It would be obvious to try intravenous administration of ADI given that it is known in the art for the purpose of delivering ADI and for treatment of AML and has been shown to effective at doing so.  Thus, use of intravenous administration  is  “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.
Furthermore, it would have been obvious before the effective filing date of the claimed invention to fuse an albumin binding domain to ADI in place of PEG.  One of ordinary skill in the art would have been motivated to do so given that an albumin binding domain is not immunogenic and has greater activity and longer half-life as compared to native ADI and is more cost effective than ADI-PEG.  There is a reasonable expectation of success given that albumin binding domain fused to arginine deiminase is known in the art to enhance half-life and is more cost effective.
Furthermore, it would have been obvious before the effective filing date of the claimed invention to use the fusion protein of Wong as the arginine depleting agent of Tsai.  One of ordinary skill in the art would have been motivated to do so given that an albumin binding domain of Wong is not immunogenic and has greater activity and longer half-life.  There is a reasonable expectation of success given that albumin binding domain fused to arginine deiminase is known in the art to enhance half-life and is more cost effective.
Furthermore, Wong teaches that the fusion protein can be with or without the His Tag (see paragraph 0088).  The fusion protein without the HIS tag and HIS linker would result in the fusion protein of instant SEQ ID  NO:1 and claims 7-8, 10-11.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US RE48805 E (US NO. 9803185) in view of Tsai (Scientific Reports, 7:11253, published 2017). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims a method of treating AML, including FAB subtype M4 and M7, comprising administering an arginine depletion agent (see claim 1).  The instant application further claims arginine deiminase as the agent (see claims 2-4); fusion to PEG or ABD (see claims 5-6); wherein the agent is instant SEQ ID NO:1 (which is ABD fused to arginine deiminase via a linker); and intravenous, intramuscular administration (see claims 13) in humans (instant claim 15).
US Patent No. ‘805 claims “A method of treating a cancer or inhibiting arginine-dependent tumor growth in a subject comprising administering an albumin-binding arginine deiminase fusion protein to the patient weekly or biweekly to reduce the availability of circulating arginine, wherein said albumin-binding arginine deiminase fusion protein comprises a first portion comprising one or two albumin-binding domain(s) fused to a second portion comprising arginine deiminase to form the albumin-binding arginine deiminase fusion protein, and one or more linker molecules the first portion being positioned far from active site of the second portion by said linker molecule such that the albumin-binding arginine deiminase fusion protein retains the activity of arginine deiminase and binds serum albumin with neither function of one portion of the fusion protein being interfered with by the other portion of the fusion protein, wherein said albumin-binding arginine deiminase fusion protein comprises a sequence selected from SEQ ID NO: 36, 37, 38, 39, 40 or 41, and wherein said cancer consists essentially of pancreatic cancer, leukemia, melanoma, head and neck cancer, colorectal cancer, lung cancer, breast cancer, liver cancer, nasopharyngeal cancer, esophageal cancer, prostate cancer, stomach cancer and brain cancer” (see claim 1).  His-ABD-polyN-ADI (SEQ ID NO:40) is identical to instant SEQ ID NO:1 except that SEQ ID NO:40 has an addition histidine tag fused to the ABD via a linker (HHHHHHDEAVDANS).  The fusion peptide of Wong meets the limitations of the arginine depleting agent comprising an amino acid sequence having at least 95% sequence identity to SEQ ID NO:1 as found in instant claims 7 and 10.  
US Patent No. ‘805 is silent to treating AML FAB subtype M4 or the route of administration.  
However, Tsai  teaches a method of treating patients with AML comprising administering pegylated ADI (Arginine Deiminase, an arginine depleting agent) (see abstract, lines 1-5Tsai teaches wherein the subject has AML Fab subtype M7, M2 and M4 (see Supplementary Table 1, Cases 1, 2, 6 and 9).  Tsai teaches a synthetic arginine depleting agent comprising arginine deiminase (pegylated arginine deiminase).  Tsai teaches intramuscular administration (see page 8, “treatment and evaluation”).  Tsai discloses treatment of human patients (see abstract, Table 1).
It would have been obvious before the effective filing date of the claimed invention use the fusion protein of US Patent ‘805 for treatment of AML FAB subtype M4 or M7 as taught by Tsai.  One of ordinary skill in the art would have been motivated to do so given that arginine depletion via arginine deiminase is effective in treating AML FAB M4/M7.  There is a reasonable expectation of success given that US Patent NO:’805 teaches treatment of leukemia and a variety of cancer types.  Furthermore, It would have been obvious to try intravenous administration in the method of Tsai given that it is known in the art for that purpose. The use of intravenous administration  is  “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.
Us Patent No. 805 discloses that the fusion protein can be with or without the His Tag (see paragraph 0088).  The fusion protein without the HIS tag and HIS linker would result in the fusion protein of instant SEQ ID  NO:1 and claims 7-8, 10-11.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/             Examiner, Art Unit 1654